

116 S3510 IS: Prioritizing Pandemic Prevention Act
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3510IN THE SENATE OF THE UNITED STATESMarch 17, 2020Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo transfer all border wall funding to the Department of Health and Human Services and USAID to combat coronavirus.1.Short titleThis Act may be cited as the Prioritizing Pandemic Prevention Act.2.Transfer of funds to combat coronavirus diseaseNotwithstanding any other provision of law, any unobligated Federal funds appropriated or otherwise made available to plan, develop, or construct a physical barrier along the international border between the United States and Mexico shall be immediately transferred to the Department of Health and Human Services and the United States Agency for International Development for the express purpose of combating coronavirus disease (COVID–19).